Citation Nr: 0519904	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with lumbar sprain, currently 
evaluated as 40 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active duty for training from June 1971 until 
December 1971 and from July 10 to July 24, 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service-connected low back 
disorder and a TDIU. 

This case was previously before the Board and, in July 2003, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The service-connected lumbar strain and disc disease of 
the lumbosacral spine is productive of severe impairment with 
complaints of pain and limitation of motion without 
associated neuropathy.

2.  Service connection is in effect for degenerative disc 
disease of the lumbar spine with disc bulging and 
degenerative facet changes with L3-L4, rated 40 percent 
disabling and peptic ulcer disease with duodenitis, rated 10 
percent disabling.  The combined evaluation is 50 percent.

3.  The veteran has occupational experience as a restaurant 
manager and is a high school graduate.  He reportedly became 
totally disabled in December 1997.  

4.  The competent and probative evidence does not show that 
the veteran's service-connected lumbosacral spine disability 
and peptic ulcer disease with duodenitis are of sufficient 
severity as to prevent him from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 
40 percent for postoperative residuals lumbosacral strain 
with disc disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5243 
(2004).

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an April 2001 statement 
of the case and a supplemental statement of the case dated in 
March 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in January and March 2004, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claims, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service, 
as well as medical records used by the Social Security 
Administration in awarding the veteran benefits have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board notes that the 2004 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
sustained an injury to his lower back resulting in complaints 
of persistent pain during his latter period of active duty 
for training.  He was granted entitlement to service 
connection for a lumbosacral strain by a July 1977 rating 
decision that awarded a 20 percent evaluation for the 
associated disability, effective from July 1976.  Following 
an essentially normal clinical and radiological VA 
examination of the veteran's lumbosacral spine in May 1978, 
the disability evaluation for the service-connected low back 
disorder was decreased by the RO in June 1978 from 20 percent 
to 10 percent, effective from October 1978.

The veteran was seen at a VA outpatient clinic in 1998 on 
several occasions for back complaints.  

On A VA examination in July 1998 the veteran complained of 
consistent and persistent lower back pain radiating into his 
thighs with numbness on the lateral aspect of his thighs.  He 
said the pain is constant and is not related to flare-ups.  
The veteran stated that he is unable to work because he 
cannot carry out any job duties requiring any physical 
activity and that he is 100 percent functionally impaired 
from his back condition.  He wore a back brace but did not 
use a cane.

On physical examination, it was noted that the veteran was in 
no acute distress, other than him being overweight.  
Examination of the spine revealed it to be painful on motion. 
The veteran on range of motion testing could not forward flex 
more than 80 degrees without development of pain.  He could 
backward extend 20 degrees with development of pain.  Lateral 
flexion 20 degrees in either direction resulted in pain.  
Rotation 10 degrees in either direction resulted in pain.  
The examiner stated that the range of motion testing was done 
with consideration of pain, fatigue, weakness, 
incoordination, and lack of endurance.  He said there were no 
flare-ups, but more or less constant back pain.  There were 
no particular paravertebral spasm and no articular spinal 
tenderness.  There were no posture or fixed deformity.  On 
neurological examination, deep tendon reflexes were 2+ and 
physiologic throughout.  There appeared to be no loss of 
strength of dorsal flexion or plantar flexion of the 
veteran's foot.  Lumbar disc disease was diagnosed.

An August 1998 x-ray of the lumbar spine revealed 
degenerative spondylosis and probable lumbar disc 
derangement.  An August 1998 MRI of the lumbar spine showed 
disc degeneration and bulge at L2-L3 and degenerative disc 
bulge and mild degenerative facet changes at L3-L4.

Of record is a February 1999 decision by the Social Security 
Adminstration (SSA) awarding disability benefits for disc 
disease of the lumbar spine effective from December 1997.

Received in April 1999 was the veteran's application for 
unemployability benefits.  At that time the veteran reported 
that he had worked as a restaurant manager from 1974 to 
December 1997.  He became totally disabled in December 1997.  
He indicated that he was a high school graduate.

In June 1999 the veteran complained of back pain radiating to 
both hips and numbness in the lateral thighs.  He was 
administered a steroid injection.

During, a July 1999 VA examination complained of chronic back 
pain that is getting worse over the years.  The veteran 
described his pain as 7-8/10 in intensity and in the lower 
back.  He complained of stiffness, weakness, and lack of 
endurance.  He said the pain radiated down both his legs to 
the heels of his feet.  He complained of flare-ups with an 
intensity of 9-10/10 every two to three days, which are 
relieved with rest.  He said that he used a back brace 
whenever the pain was bad.  He said that the pain made it 
difficult for him to do any physical activity and that he had 
to leave his job as a restaurant kitchen manager as he could 
not stand up as a result of his back pain.  He said sitting 
down for a long period of time gave him pain in the back, as 
did prolonged walking or standing.  

On physical examination, it was noted by the examiner that 
the veteran looked comfortable while he is sitting down and 
that he stood up a couple of times and walked around the 
examination room.  He reportedly ambulated to the examination 
room with no difficulty.  It was noted that he was not using 
a cane but he did complain of discomfort in his back several 
times.  The examiner observed that the veteran was morbidly 
obese and that his weight was 300 pounds.  The veteran's back 
examination revealed a flattening of the back and mild loss 
of the lumbar lordosis.  There was no tenderness on 
palpation.  On range of motion testing of the lumbar spine, 
forward flexion was to 50 degrees limited by pain, backward 
extension was to 20 degrees limited by pain.  Lateral flexion 
was to 20 degrees, bilaterally and the veteran complained of 
pain.  Rotation of the back was to 20 degrees bilaterally and 
the veteran complained of pain.  When doing straight leg 
raising the veteran stated that he could not raise his leg 
more than 10 degrees bilaterally and complained of pain when 
he did that.  The muscle tone and power of the lower 
extremities were noted by the examiner to appear to be within 
normal limits.  The sensation to touch in the lower 
extremities appeared to be normal.  Deep tendon reflexes were 
1+ in the knees and ankles.  The veteran complained of 
numbness in the external aspect of his thighs and decreased 
sensation to touch there.  The veteran had difficulty 
squatting, standing on his toes, and standing on his heels.  
He could do these examinations halfway before he complained 
of pain.  

Degenerative disc disease of the lumbar spine with disc 
bulging in L2-L3 and degenerative facet changes at L3-L4 were 
diagnosed.  The examiner further stated that with respect to 
the veteran's current condition and its relationship to his 
back injury in service that such an association is likely.  
He added that in terms of the veteran's ability to gain 
employment, this was unlikely at this time with his current 
back condition.

VA outpatient treatment records compiled between January 2000 
and February 2001 record that the veteran is prescribed 
percocet, as occasion requires for severe back pain.

The service connected low back disorder was recharacterized 
as degenerative disc disease of the lumbar spine with disc 
bulging in L2-L3, degenerative facet changes at L3-L4 with 
lumbosacral strain by an RO rating action dated in March 
2001.  The disability was rated as 40 percent disabling, 
effective from July 1998.

The veteran appeared at the RO in August 2002 and offered 
testimony in support of his claim at a video conference 
hearing with the undersigned Veterans Law Judge sitting in 
Washington DC.  At this hearing the veteran testified that he 
was employed in the restaurant business all of his adult life 
and was unfamiliar with any other form of employment.  He 
said that he last worked in 1997 and left his employment, as 
he was unable to perform job related functions due to back 
pain.  The veteran described his back pain as radiating down 
to his legs and said it causes him difficulty walking up 
stairs and for prolonged distances.

On the veteran's most recent VA examination in March 2004, 
the veteran complained of persistent and constant low back 
pain with flare-ups of pain with excessive activity.  The 
veteran estimated that the change in his range of motion with 
flare-ups is 25 percent.  He denied incapacitating episodes 
and said that he exercises by walking a couple of blocks and 
does a little swimming.  He said that he has not worked since 
1998 when he went on Social Security disability because of 
his back.  He said that prior to that he worked as a kitchen 
manager starting from 1967 until 1998.  

On physical examination the veteran was noted to complain of 
pain in his lower back while sitting on the examination 
chair.  The examiner noted that the veteran does not use any 
devices but said that he has a brace at home to use if he has 
to do excessive activities.  Inspection of the lumbar spine 
showed loss of normal lumbar lordosis.  There was no spasm.  
There was tenderness in the lumbar spine on deep palpation.  
The examiner stated that movement of the lumbar spine was 
done with attention to pain, fatigue, weakness, 
incoordination, and with repetitive movement.  The forward 
flexion of the lumbar spine was to 30 degrees.  Extension 
backwards was to 10 degrees.  Lateral flexion was to 15 
degrees bilaterally.  Rotation of the lumbar spine was to 10 
degrees bilaterally.  The examiner noted that the normal 
degrees are in order, 95, 35, 40, and 35.  He stated that 
there was no additional ranger of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

Pain was reported to have been complained of in all the 
ranges of motion.  Straight leg raising was to 20 degrees 
bilaterally with complaints of discomfort.  There was 
sensation to touch.  Pinprick was variable and the examiner 
stated that it was reduced somewhat bilaterally.  Deep tendon 
reflexes wee 1+ in the knees and ankles and equal 
bilaterally.  The veteran's gait was described as 
unremarkable.  An electromyelogram resulted in findings of 
sensory neuropathy.  Nerve conduction studies and 
electromyogram (NCS/EMG) showed absent sural sensory response 
which was indicative of sensory neuropathy.  Degenerative 
disc disease of the lumbar spine with disc bulging in L2-L3 
and degenerative facet disease at L3-L4 were diagnosed.  The 
examiner stated that the neuropathy in the veteran's legs was 
unrelated to his back condition as proven by nerve conduction 
studies.  

The examiner also stated with respect to the veteran's 
employment that he is not likely to be able to do physically 
demanding work or work requiring lifting or pushing.  He 
added that the veteran is likely able to do light duty, non-
physically demanding work if he is accommodated for his back 
condition.

Records were received from the Social Security Administration 
in February 2004 show that the veteran was awarded SSA 
disability benefits June 1998.  The primary diagnosis was 
lumbar degenerative joint disease and the secondary diagnosis 
was obesity.  In a March 1999 determination his benefits were 
continued with a primary diagnosis of disc disease and no 
secondary diagnosis.  Medical records considered in 
connection with these awards included a report of a June 1998 
disability examination of the veteran by a private physician.  
This physician noted that the veteran reported he had 
recently quit his long-term employment as a restaurant 
manager because of back discomfort.  The veteran said that he 
could only sit, stand, or walk five minutes at a time before 
he begins having pain.  He said that he couldn't carry 
anything heavy while he was working.  It was noted on 
physical examination that the veteran weighed 295 pounds.  He 
was unable to walk on his toes and barely able to walk on his 
heels.  Straight leg raising was limited by pain after only 
an elevation of about 60 degrees seated and 45 degrees 
supine.  Because of pain in his hips and back, the veteran 
was unable to demonstrate flexion of the hip beyond 30 
degrees on the left and 20 degrees on the right.  Deep tendon 
reflexes were active and equal in all arcs.  Strength 
appeared to be normal in all muscle groups.  The examiner 
stated that the veteran had obesity and lumbosacral strain

Analysis

Degenerative Disc Disease of the Lumbosacral Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The RO has most recently rated the veteran's service- 
connected lumbar spine disability under 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5295 [lumbosacral strain] and 5293 
[intervertebral disc syndrome], represented by a hyphenated 
diagnostic code, 5295-5293. This is consistent with 38 C.F.R. 
§ 4.27 (2002), which provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent or 
direction from the VA Secretary to the contrary.  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent). A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before and after September 23, 2002).

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

With respect to the application of the criteria in effect 
prior to September 23, 2002, the Board notes that the 
currently assigned 40 percent evaluation is the maximum 
rating available under Diagnostic Codes 5292 and 5295 
(pertaining to limitation of motion in the lumbar spine and 
lumbosacral strain).  Consequently, those codes need not be 
discussed further.  However, a higher rating (60 percent) is 
potentially available under former Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome).

The current 40 percent rating was granted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and with intermittent 
relief.  A higher rate of 60 percent is available when there 
is pronounced intervertebral disc syndrome with persistent 
systems compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerks, or with neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  A precedent opinion of 
VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
the injury to the sciatic nerve may cause limitation of 
motion of the cervical, thoracic, or lumbar vertebrae.  

In this case the veteran does not have pronounced low back 
disability on a neurological basis.  Notably the most 
probative evidence in this case, i.e., the most recent 
results of competent medical evaluations are negative for 
objective evidence of any symptoms compatible with sciatic 
neuropathy, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  Specifically, 
while diminished sensation to pinprick was found on VA 
examination in March 2004, sensation was normal to light 
touch on this examination as well as on his earlier VA 
examination in June 1999.  The veteran's deep tendon reflexes 
on examination in July 1998, June 1999, and March 2004 were 
essential normal to low normal and there was no evidence of 
muscle spasms.  Furthermore, there is no loss of muscle tone 
or power in the lower extremities, indicating that the 
veteran has little or no muscle deficits attributable to the 
service-connected back disorder.  Other clinical findings 
were essentially unremarkable for any evidence of disc 
pathology to include radiculopathy.  The Board also notes 
that the examiner stated on the most recent VA examination in 
March 2004 that the veteran's sensory neuropathy as shown by 
NCS/EMG in his lower extremities was unrelated to his disc 
disease.  Furthermore, pain demonstrated by the clinical 
findings, while limiting movement in all planes, is not so 
disabling that it is consistent with a pronounced 
intervertebral disc syndrome.  In this regard, we observe 
that VA examinations have indicated that the veteran is able 
to perform sitting, standing and walking movements although 
such movements are limited to the amount of time they can be 
maintained at any one position.  In essence, the veteran's 
low back disability is primarily manifested by limitation of 
motion, which the Board finds to be no more than severely 
disabling.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain). 38 C.F.R. § 
4.71a, The Spine (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 40 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes, or incapacitating episodes.  The recent 
VA examinations do not show a history of incapacitating 
episodes having a total duration of at least 6 weeks, during 
the past 12 months.  Thus the criteria for a 60 percent 
rating have not been met.  

With respect to the orthopedic impairment, the recent VA 
examinations showed significant impairment in the range of 
motion of the lumbar spine with flexion to approximately 30 
degrees, extension to 10 degrees, lateral flexion to 15 
degrees and rotation to 10 degrees.  At the time of the 
examination his complaints were confined to pain and 
stiffness.  These findings show severe limitation of motion 
of the lumbar spine, warranting a 40 percent rating under 
Diagnostic Code 5292. 

In terms of the neurological manifestations, during the VA 
examination in March 2004, the veteran reported numbness in 
the lower extremities.  The examination showed a probable 
reduction in sensation bilaterally.  However, the deep tendon 
reflexes were 1+ bilaterally and no impairment in motor 
strength.  Additionally, following the NCS/EMG, the examiner 
determined that the neuropathy was unrelated to his service 
connected back disorder.  No other neurological abnormality 
was reported.  As such, a separate compensable rating is not 
warranted for associated neurological involvement.

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Code 5243, effective September 2003, 
we find that there is no evidence that the veteran suffers 
from either unfavorable or favorable ankylosis of any of the 
spinal segments.  (See Note 5 of Diagnostic Code 5243, 
effective September 2003).  As noted above, the veteran on VA 
examination in July 1998, June 1999, and on his most recent 
VA examination in March 2004 has demonstrated forward flexion 
to 30 degrees or more.  Thus he does not warrant a rating, in 
excess of 40 percent under Diagnostic Code 5243 for 
functional restrictions.  Note (1) of Diagnostic Code 5243 
provides a separate evaluation for the veteran's associated 
objective neurological abnormalities under an appropriate 
diagnostic code.  However, here, as noted above, there are 
essentially no associated neurological findings.  
Furthermore, while the veteran has experienced periods of 
restricted activity as a result of his service-connected low 
back disorder incapacitating episodes have not been claimed 
or demonstrated.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 40 percent for the 
lumbar strain with degenerative disc disease.  In rendering 
this decision the Board has considered the functional 
impairment caused by pain as set forth in the DeLuca case.  
The VA examiner in March 2004 indicated that there was no 
additional functional impairment due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  In 
view of the current range of motion findings and the 
veteran's complaints, the Board finds that the pain related 
functional impairment is included in the current rating. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  

TDIU

The veteran is presently service connected for degenerative 
disc disease of the lumbar spine with disc bulging and 
degenerative facet changes with L3-L4, rated 40 percent 
disabling and peptic ulcer disease with duodenitis, rated 10 
percent disabling.  The combined evaluation is 50 percent.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disabilities are 
rated 50 percent disabling, the schedular criteria for 
assignment of a total disability rating based on individual 
unemployability are not met.  38 C.F.R. § 4.16(a).

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b). Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§§ 3.321(b), 4.16.  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a)(1), 
4.15.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
of the norm" of any other veteran rated at the same level.  
VanHoose v. Brown, 5 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15). The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment. 
Id.

In this case, the record indicates that the veteran has a 
high school education and has had lengthy employment in the 
restaurant business as both a cook and kitchen manager.  The 
Board notes that the veteran's VA examiner in June 1999 
indicated that the veteran was unable to obtain employment 
due to the service-connected back condition.  

The Board has given careful consideration of the SSA records 
reflect that the veteran was awarded disability benefits due 
to his service connected back disorder.  However, the March 
1999 SSA decision was approximately four years prior to the 
recent VA examination.  

The VA examiner in March 2004 specifically concluded 
following a comprehensive examination of the veteran that he 
is likely able to perform, with accommodation for his back 
condition, non-physically demanding work.  

The evidence does indicate that the veteran would have 
difficulty in jobs requiring prolonged physical activities 
such as walking or bending; nevertheless, he is demonstrably 
capable of performing to some extent the physical activities 
necessary for gainful employment.  To the extent to which he 
is limited by his service-connected disabilities, such 
limitations are contemplated in and compensated by the 40 
percent and 10 percent disability ratings currently assigned 
for his service-connected conditions.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service. See 38 
C.F.R. §§ 3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the Board concludes that the veteran's service- 
connected disorders are not so debilitating as to prevent the 
veteran from obtaining and maintaining gainful employment 
consistent with his work history and education.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine with lumbar sprain is denied.

A total rating based on individual unemployability due to the 
veteran's service-connected disability (TDIU) is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


